Exhibit 10.5
 
DIRECTOR INDEMNIFICATION AGREEMENT
 
Director Indemnification Agreement (this “Agreement”), dated as of April 14,
2014 between Highlands Bankshares, Inc., a Virginia corporation (the “Company”),
and ___________________________ (“Indemnitee”).
 
RECITALS
 
A.           Indemnitee is a director of the Company and in such capacity is
performing valuable services to the Company.
 
B.           Competent and experienced persons are reluctant to serve or to
continue to serve as directors and officers of corporations or in other
capacities unless they are provided with adequate protection through insurance
or indemnification (or both) against claims against them arising out of their
service and activities on behalf of the corporation.
 
C.           The Board of Directors of the Company (the “Board of Directors”)
has determined that the continuation of present trends in litigation will make
it more difficult to attract and retain competent and experienced persons to
serve as directors and officers of the Company, that this situation is
detrimental to the best interests of the Company’s shareholders and that the
Company should act to assure such persons that there will be increased certainty
of adequate protection in the future.
 
D.           Indemnitee’s willingness to continue to serve in such capacity is
predicated, in substantial part, upon the Company’s willingness to indemnify him
or her to the fullest extent permitted by applicable law, including the laws of
the State of Virginia, and upon the other undertakings set forth in this
Agreement.
 
E.           The Company’s Articles of Incorporation, as amended (“Articles”),
and Bylaws, as amended (“Bylaws”), provide for the indemnification of the
directors of the Company to the fullest extent permitted by applicable law,
including the Virginia Stock Corporation Act (“VSCA”).
 
F.           The Bylaws and the VSCA specifically provide that they are not
exclusive and thereby contemplate that contracts may be entered into between the
Company and the members of the Board of Directors and its officers with respect
to indemnification of such directors and officers.
 
G.           This Agreement is a supplement to and in furtherance of the
Articles and Bylaws, and the VSCA, and shall not be deemed a substitute
therefore, or to diminish or abrogate any rights of Indemnitee there under.
 
 
 

--------------------------------------------------------------------------------

 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
ARTICLE  1
 
CERTAIN DEFINITIONS
 
(A)           As used in this Agreement:
 
“agent” shall mean any person who is or was a director, officer, or employee of
the Company or a subsidiary of the Company or other person authorized by the
Company to act for the Company, to include such person serving in such capacity
as a director, officer, employee, fiduciary or other official of another
corporation, partnership, limited liability company, joint venture, trust or
other Enterprise at the request of, for the convenience of, or to represent the
interests of the Company or a subsidiary of the Company.
  
“Change in Control” shall be deemed to have occurred upon the earliest to occur
after the date of this Agreement of any of the following events: (i) there shall
have occurred an event required to be reported with respect to the Company in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) under the Exchange Act, regardless
of whether the Company is then subject to such reporting requirement; (ii) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) shall have become, without prior approval of the Board of
Directors, the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then outstanding voting
securities (provided that as used in this clause (ii), the term “person” shall
exclude the Company, a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and any corporation or other entity owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company); (iii) the
effective date of a merger or consolidation of the Company with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or resulting entity)
more than 51% of the combined voting power of the voting securities of the
surviving or resulting entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving or resulting entity;
(iv) all or substantially all the assets of the Company are sold or otherwise
disposed of in a transaction or series of related transactions; (v) the approval
by the shareholders of the Company of a complete liquidation of the Company or
the sale or other disposition of all or substantially all of the assets of the
Company; or (vi) the individuals who on the date hereof constitute the Board of
Directors (including, for this purpose, any new director whose election or
nomination for election by the Company’s shareholders was approved by a vote of
at least a majority of the directors then still in office who were directors on
the date hereof or whose election or nomination was so
 
 
 
 

--------------------------------------------------------------------------------

 
approved) cease for any reason to constitute at least a majority of the members
of the Board of Directors.
 
“Corporate Status” means the status of a person who is or was a director,
officer, employee or agent of the Company or who is or was serving at the
request of the Company as a director, officer, employee or agent of any other
Enterprise.
 
“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification or advancement of
expenses is sought by Indemnitee.
 
“Enterprise” means the Company and any corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other person or
entity of which Indemnitee is or was serving at the request of the Company as a
director, officer, employee, agent or fiduciary.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Expenses” means all costs and expenses (including, without limitation, fees and
expenses of counsel, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees and any federal, state, local
or foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement) incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding, or
in connection with seeking indemnification under this Agreement.  Expenses shall
include Expenses incurred in connection with any appeal resulting from any
Proceeding including, without limitation, the premium of, security for and other
costs relating to any cost bond, supersedes bond or other appeal bond or its
equivalent.
 
“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither currently is, nor in the
five years previous to its selection or appointment has been, retained to
represent (i) the Company, any affiliate of the Company or Indemnitee in any
matter material to either such party or (ii) any other party to the Proceeding
giving rise to a claim for indemnification or advancement of expenses
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.
 
“Liabilities” means all judgments, fines (including any excise taxes assessed
with respect to any employee benefit plan), penalties and amounts paid in
settlement and other liabilities (including all interest, assessments and other
charges paid or payable in connection with or in respect of any such amounts)
arising out of or in connection with any Proceeding or any claim, issue or
matter therein; provided that Liabilities shall not include any Expenses.
 
 
 

--------------------------------------------------------------------------------

 
 
“person” means an individual, corporation, partnership, limited liability
company, association, trust, natural person or any other entity or organization.
 
“Proceeding” includes any threatened, pending or completed action, suit or other
proceeding (which shall include an arbitration or other alternate dispute
resolution mechanism or an inquiry, investigation or administrative hearing),
whether civil, criminal, administrative or investigative (whether formal or
informal) in nature (including any appeal therefrom) and whether instituted by
or on behalf of the Company or any other party, in any such case, in which
Indemnitee was, is or may be involved as a party, potential party, non-party
witness or otherwise by reason of any Corporate Status of Indemnitee or by
reason of any action taken (or failure to act) by Indemnitee or on Indemnitee’s
part while serving in any Corporate Status (in each case, whether or not serving
in such capacity at the time any liability or expense is incurred for which
indemnification or advancement of expenses can be provided under this
Agreement), or any inquiry or investigation that Indemnitee in good faith
believes might lead to the institution of any such action, suit or other
proceeding.
 
(B)           For the purposes of this Agreement:
 
References to the “Company” shall include, in addition to the surviving or
resulting corporation in any merger or consolidation, any constituent
corporation (including any constituent of a constituent) absorbed in a merger or
consolidation which, if its separate existence had continued, would have had
power and authority to indemnify its directors, officers, employees or agents,
so that if Indemnitee is or was a director, officer, employee or agent of such
constituent corporation or is or was serving at the request of such constituent
corporation as a director, officer, employee or agent of another entity, then
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the surviving or resulting corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.
 
References to “director, officer, employee or agent” shall include, but not be
limited to, a trustee, general partner, managing member, fiduciary or board of
directors’ committee member.
 
References to “serving at the request of the Company” shall include, but not be
limited to, any service as a director, officer, employee or agent of the Company
or any other entity which imposes duties on, or involves services by, such
director, officer, employee or agent with respect to an employee benefit plan,
its participants or beneficiaries, including as a deemed fiduciary thereto.
 
ARTICLE  2
 
SERVICES BY INDEMNITEE; APPLICABILITY TO EARLIER ACTS
 
Section 2.1  Services By Indemnitee.  Indemnitee hereby agrees to serve or
continue to serve as a director and/or officer of the Company, for so long as
Indemnitee is duly elected or appointed or until Indemnitee tenders his or her
resignation or is removed or his or her
 
 
 
 

--------------------------------------------------------------------------------

 
employment is terminated.  This Agreement shall not be deemed an employment
contract between the Company (or any of its subsidiaries or any Enterprise) and
Indemnitee.  This Agreement shall continue in force after Indemnitee has ceased
to serve as a director/officer of the Company in accordance with its terms.
 
Section 2.2  Applicability to Earlier Acts.  This Agreement shall be effective
as of the date set forth on the first page hereof, and this Agreement applies to
any Liabilities that occurred since the date the Indemnitee became a director of
Company.
 
ARTICLE  3
 
INDEMNIFICATION
 
Section 3.1  General.  Except as otherwise provided in this Article 3, if
Indemnitee was, is or becomes a party to, or was or is threatened to be made a
party to, or was or is otherwise involved in, any Proceeding, the Company will
indemnify and hold harmless Indemnitee to the fullest extent permitted by law,
as the same exists or may hereafter be amended, interpreted or replaced (but in
the case of any such amendment, interpretation or replacement, only to the
extent that such amendment, interpretation or replacement permits the Company to
provide broader indemnification rights than were permitted prior thereto),
against any and all Expenses and Liabilities, and any federal, state, local or
foreign taxes imposed as a result of the actual or deemed receipt of any
payments under this Agreement, that are paid or incurred by Indemnitee in
connection with such Proceeding.  For purposes of this Agreement, the meaning of
the phrase “to the fullest extent permitted by law” will include to the fullest
extent permitted by Section 13.1-704(B) of the VSCA or any Section that replaces
or succeeds Section 13.1-704(B) of the VSCA with respect to such matters and any
applicable Federal or State banking law, statute, rule or regulation.  The
indemnification provided for in this Section 3.1 will remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnitee or
any officer, director, employee, agent or controlling person of the Indemnitee.
 
Section 3.2  Indemnification of Successful Party.  To the extent that Indemnitee
is a party to (or a participant in), and is successful, on the merits or
otherwise, in the defense of, any Proceeding or any claim, issue or matter
therein, the Company shall to the fullest extent permitted by law indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
in connection therewith.  If Indemnitee is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in any
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee in connection with each successfully
resolved claim, issue or matter and any claim, issue or matter related to each
such successfully resolved claim, issue or matter to the fullest extent
permitted by law.  For purposes of this Section 3.2 and without limitation, the
termination of any Proceeding initiated against Indemnitee or any claim, issue
or matter in a Proceeding initiated against Indemnitee by dismissal, with or
without prejudice, shall be deemed to be a successful result as to such
Proceeding, claim, issue or matter.
 
Section 3.3  Indemnification for Expenses of a Witness.  Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his or her Corporate
 
 
 

--------------------------------------------------------------------------------

 
Status, a witness in any Proceeding to which Indemnitee is not a party, the
Company will indemnify Indemnitee against all Expenses paid or incurred by
Indemnitee on his or her behalf in connection therewith.
 
Section 3.4  Exclusions.  Notwithstanding any provision of this Agreement to the
contrary, the Company shall not be obligated under this Agreement to indemnify
in connection with:
 
 (a)           An accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or any similar successor statute, provided
that the foregoing shall not relieve the Company of its obligations to provide
for advance of Expenses in accordance with Section 4.1 unless the party making
the determination of entitlement to indemnification pursuant to Article 5 of
this Agreement reasonably determines that Indemnitee clearly violated
Section 16(b) of the Exchange Act and must disgorge the profits to the
corporation.  Notwithstanding anything to the contrary stated or implied in this
Section 3.4(a), indemnification pursuant to this Agreement relating to any
Proceeding against Indemnitee for an accounting of profits made from the
purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Exchange Act or similar provisions of any
federal, state or local laws shall not be prohibited if Indemnitee ultimately
establishes in any Proceeding that no recovery of such profits from Indemnitee
is permitted under Section 16(b) of the Exchange Act or similar provisions of
any federal, state or local laws; or
 
(b)           Except as contemplated by Section 6.2, any action, suit or other
proceeding (or part thereof) initiated by Indemnitee (including any such action,
suit or other proceeding (or part thereof) initiated by Indemnitee against the
Company or its directors, officers, employees, agents or other indemnitees),
unless (i) the Board of Directors authorized the action, suit or other
proceeding (or part thereof) prior to its initiation, (ii) the Company provides
the indemnification, in its sole discretion, pursuant to the powers vested in
the Company under applicable law or (iii)  the Proceeding is instituted after a
Change in Control (other than a Change in Control approved by a majority of the
directors on the Board of Directors who were directors immediately prior to such
Change in Control).
 
ARTICLE  4
 
ADVANCEMENT OF EXPENSES; DEFENSE OF CLAIMS
 
Section 4.1  Advances.  Notwithstanding any provision of this Agreement to the
contrary, the Company shall advance, to the fullest extent permitted by law, any
Expenses incurred by Indemnitee or on Indemnitee’s behalf in connection with a
Proceeding within 30 days after receipt by the Company of a written request for
advancement of expenses, which request may be delivered to the Company at such
time and from time to time (whether prior to or after final disposition of any
such Proceeding).  Advances shall be made without regard to Indemnitee’s ability
to repay such amounts and without regard to Indemnitee’s ultimate entitlement to
indemnification under this Agreement, the Articles, or Bylaws, or applicable
laws.  Any such advances shall be made on an unsecured basis and be interest
free.  Advances shall include any
 
 
 

--------------------------------------------------------------------------------

 
and all reasonable Expenses incurred pursuing any action to enforce this right
of advancement, including Expenses incurred preparing and forwarding statements
to the Company to support the advances claimed.  This Section 4.1 shall not
apply to any claim made by Indemnitee for which indemnity is excluded pursuant
to Section 3.4 of this Agreement.  The Company’s obligations under this
Section 4.1 shall continue until final disposition of any Proceeding, including
any appeal.
 
Section 4.2  Repayment of Advances or Other Expenses.  Indemnitee agrees that
Indemnitee shall reimburse the Company for all amounts advanced by the Company
pursuant to Section 4.1 if it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company for such Expenses.  Notwithstanding
the foregoing, if Indemnitee seeks a judicial adjudication pursuant to
Section 6.1(a), Indemnitee shall not be required to reimburse the Company
pursuant to this Section 4.2 until a final determination (as to which all rights
of appeal have been exhausted or lapsed) has been made.  The Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this
Agreement, and Indemnitee hereby agrees to repay all amounts advanced by the
Company (without interest) to the extent that it is ultimately determined that
Indemnitee is not entitled to be indemnified by the Company.  No other form of
undertaking shall be required other than the execution of this Agreement.
 
ARTICLE  5
 
PROCEDURES FOR NOTIFICATION OF AND DETERMINATION
OF ENTITLEMENT TO INDEMNIFICATION
 
Section 5.1  Request For Indemnification.
 
(a)           Indemnitee shall notify the Company in writing as soon as
reasonably practicable (i) after being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or (ii) if the Company has not been previously notified, after
receipt of written notice of any other matter with respect to which Indemnitee
intends to seek indemnification or advancement of expenses under Section 3.1 or
Section 4.1.  The written notification to the Company shall include a
description of the nature of the Proceeding and the facts underlying the
Proceeding.  The omission by Indemnitee to so notify the Company will not
relieve the Company from any liability which it may have to Indemnitee under
this Agreement except and only to the extent the Company can establish that such
omission to notify resulted in actual material prejudice to the Company.
 
(b)           Indemnitee may deliver to the Company a written request for
indemnification pursuant to this Agreement.  Subject to Section 5.2(e), such
request may be delivered from time to time as Indemnitee deems appropriate in
his or her sole discretion.
 
Section 5.2  Determination of Right to Indemnification.
 
(a)           Upon written request for indemnification by Indemnitee with
respect to a proceeding, a determination (if required by applicable law) shall
be made with respect to Indemnitee’s entitlement thereto.  To the fullest extent
permitted by law, Indemnitee shall have
 
 
 

--------------------------------------------------------------------------------

 
the option to have such determination made (i) by a majority vote of a quorum
consisting of the Disinterested Directors, (ii) if there is no quorum of
Disinterested Directors or the quorum of Disinterested Directors so direct, by
Independent Counsel, (iii) by a majority vote of the shareholders of the Company
at a meeting at which a quorum thereof is present or (iv) by the court in which
the Proceeding is or was pending upon application by Indemnitee.  Any
determination made by Independent Counsel pursuant to this Section 5.2(a) shall
be in the form of a written opinion to the Board of Directors, a copy of which
shall be delivered to Indemnitee.  Indemnitee shall reasonably cooperate with
the person or persons making such determination including providing to such
person or persons upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination.  Any costs or expenses (including fees and expenses of counsel)
incurred by Indemnitee in so cooperating with the person or persons making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification), and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.
 
(b)           If the determination is to be made by Independent Counsel, such
Independent Counsel shall be selected as provided in this Section 5.2(b).  The
Independent Counsel shall be selected by the Board of Directors, and the Company
shall give written notice to Indemnitee advising him of the identity of the
Independent Counsel so selected.  Within 10 days after receipt of such notice,
Indemnitee may deliver to the Company a written objection to such selection;
provided that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Article 1 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion.  Absent a proper
and timely objection, the person so selected shall act as Independent
Counsel.  If a proper and timely objection is made, the counsel selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court of competent jurisdiction has determined that such objection is without
merit.  If, within 20 days after receipt by the Company of a request for
indemnification pursuant to Section 5.1(b), no Independent Counsel shall have
been selected and not objected to, either the Company or Indemnitee may petition
a court of competent jurisdiction for resolution of any objection which shall
have been made to the selection of Independent Counsel and/or for the
appointment of another person as Independent Counsel, and the person with
respect to whom all objections are so resolved or the person so appointed shall
act as Independent Counsel.  The Company agrees to pay the reasonable fees and
expenses of any Independent Counsel appointed pursuant to this Section and to
indemnify such person against any and all expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto except for gross negligence or willful misconduct.
 
(c)           The Company shall require that the person, persons or entity
chosen to make a determination under this Agreement of the Indemnitee’s
entitlement to indemnification will act reasonably and in good faith in making
such determination.  Nothing in this Agreement shall require any determination
of entitlement to indemnification to be made prior to the final disposition of
any Proceeding.
 
 

--------------------------------------------------------------------------------

 
 
 
(d)           If it is determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within 10 days after such
determination.
 
(e)           Indemnitee will be required to submit any request for
Indemnification pursuant to this Article 5 within a reasonable time, not to
exceed two (2) years, after any judgment, order, settlement, dismissal,
arbitration award, conviction, acceptance of a plea of nolo contendere (or its
equivalent) or other full or partial final determination or disposition of the
Proceeding (with the latest date of the occurrence of any such event to be
considered the commencement of the two-year period).1
 
Section 5.3  Presumptions and Burdens of Proof; Effect of Certain Proceedings.
 
(a)           In making any determination as to Indemnitee’s entitlement to
indemnification hereunder, Indemnitee shall, to the fullest extent permitted by
law, be entitled to a presumption that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 5.1, and anyone seeking to overcome this presumption
shall, to the fullest extent permitted by law, have the burden of proof and of
persuasion.  If making a determination with respect to entitlement to
indemnification hereunder which under this Agreement, the Articles, Bylaws or
applicable law requires a determination of Indemnitee’s good faith and/or
whether Indemnitee acted in a manner which he or she reasonably believed to be
in or not opposed to the best interests of the Company, the person, persons or
entity making such determination will presume that Indemnitee has at all times
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Company.  Anyone seeking to overcome
this presumption will have the burden of proof and of persuasion.
 
(b)           The termination of any Proceeding or of any claim, issue or matter
therein by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not of itself create a presumption that
Indemnitee did not satisfy any applicable standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by this Agreement or applicable law.
 
(c)           For purposes of any determination of good faith, to the fullest
extent permitted by law, Indemnitee shall be deemed to have acted in good faith
if Indemnitee’s action is based on (i) the records or books of account of the
Enterprise, as applicable, including financial statements, (ii) on information
supplied to Indemnitee by the officers of such entity in the course of their
duties, (iii) on the advice of legal counsel for such entity, or (iv) on
information or records given or reports made to such entity by an independent
certified public accountant, appraiser or other expert selected with reasonable
care by such entity.  The provisions of this Section 5.3(c) shall not be deemed
to be exclusive or to limit in any way other circumstances in which Indemnitee
may be deemed or found to have met any applicable standard of conduct to be
indemnified pursuant to this Agreement.
 
 
 

   Note to WM:  If two years is not acceptable, we could also delete this clause
(3) in its entirety.

 
 
(d)           The knowledge or actions or failure to act of any director,
officer, employee or agent of the Enterprise other than Indemnitee shall not be
imputed to Indemnitee for purposes of determining Indemnitee’s right to
indemnification under this Agreement.
 
(e)           If a determination as to Indemnitee’s entitlement to
indemnification shall not have been made pursuant to this Agreement within 60
days after the Company’s receipt of Indemnitee’s notice of request for
indemnification as provided in Section 5.2(a), the requisite determination of
entitlement to indemnification shall, to the fullest extent permitted by law, be
deemed to have been made in favor of Indemnitee, and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement of a material fact
in the information provided by Indemnitee pursuant to Section 5.1(b) and
Section 5.2(a) or an omission of a material fact necessary in order to make the
information so provided not misleading, or (ii) a prohibition of such
indemnification under applicable law; provided that such 60-day period may be
extended for a reasonable time, not to exceed an additional 30 days, if the
person or persons making the determination in good faith requires such
additional time to obtain or evaluate any documentation or information relating
thereto.  Provided, further, that the foregoing provisions of this
Section 5.3(e) shall not apply (i) if the determination of entitlement to
indemnification is to be made by the shareholders pursuant to Section 5.2(a) of
this Agreement and if (A) within 15 days after receipt by the Company of the
request for such determination the Board of Directors has resolved to submit
such determination to the shareholders for their consideration at an annual
meeting thereof to be held within 75 days after such receipt and such
determination is made thereat, or (B) a special meeting of shareholders is
called within 15 days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within 60 days after having
been so called and such determination is made thereat, or (ii) if the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 5.2(b) of this Agreement.
 
ARTICLE  6
 
REMEDIES OF INDEMNITEE
 
Section 6.1  Adjudication.
 
(a)           Indemnitee shall be entitled to an adjudication (by a court of
competent jurisdiction) of any determination pursuant to Section 5.2 that
Indemnitee is not entitled to indemnification under this Agreement, or of any
determination that Indemnitee is not entitled to advancement of Expenses
pursuant to Article 4.  Any such adjudication shall be conducted in all respects
as a de novo trial on the merits of Indemnitee’s right to indemnification
hereunder.  In any such judicial proceeding, the provisions of Section 5.3
(including the presumption in favor of Indemnitee and the burdens on the
Company) shall apply.
 
(b)           Indemnitee shall also be entitled to adjudication (by a court of
competent jurisdiction) of any other disputes under this Agreement.
 
(c)           If a determination shall have been made pursuant to Section 5.2
that Indemnitee is entitled to indemnification, the Company shall be bound by
such determination in any judicial proceeding  commenced pursuant to this
Section 6.1, absent a misstatement of a material fact in the information
provided by Indemnitee pursuant to Section 5.1 and Section 5.2(a) or an omission
of a material fact necessary in order to make the information provided not
misleading, or a prohibition of such indemnification under applicable law.
 
(d)           In connection with any judicial proceeding commenced pursuant to
this Section 6.1, the Company shall, to the fullest extent permitted by law, not
oppose Indemnitee’s right to seek such adjudication, shall be precluded from
asserting that the procedures and presumptions of this Agreement are not valid,
binding or enforceable and shall stipulate in any such court or before any such
arbitrator that the Company is bound by all of the provisions of this Agreement.
 
Section 6.2  Expenses if Indemnitee Seeks Adjudication.  In the event that
Indemnitee, pursuant to this Article 6, seeks a judicial adjudication of his or
her rights under, or to recover damages for breach of, this Agreement, any other
agreement for indemnification, the indemnification or advancement of expenses
provisions in the Articles or By-laws, payment of Expenses in advance or
contribution hereunder or to recover under any director and officer liability
insurance policies maintained by the Company, the Company will, to the fullest
extent permitted by law, indemnify and hold harmless Indemnitee against any and
all Expenses which are paid or incurred by Indemnitee in connection with such
judicial adjudication, if Indemnitee ultimately is determined to be entitled to
such indemnification, payment of Expenses in advance or contribution or
insurance recovery.  In addition, if requested by Indemnitee, the Company will
(within 5 days after receipt by the Company of the written request therefor)
advance such as Expense, to the fullest extent permitted by law.
 
ARTICLE  7
 
DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE
 
Section 7.1  Company Insurance.  Subject to Section 7.3, for the duration of
Indemnitee’s service as a director and/or officer of the Company, and thereafter
for so long as Indemnitee shall be subject to any pending or possible
Proceeding, the Company shall cause to be maintained in effect policies of
directors’ and officers’ liability insurance providing coverage for directors
and/or officers of the Company that includes coverage for regulatory liability
and that otherwise is at least substantially comparable in scope and amount to
that provided by the Company’s current policies of directors’ and officers’
liability insurance as of the date of this Agreement.  In all policies of
directors’ and officers’ liability insurance, Indemnitee shall be named as an
insured in such a manner to provide Indemnitee the same rights and benefits,
subject to the same limitations, as are accorded to each of the Company’s
directors or officers most favorably insured by such policy.
 
Section 7.2  Notice to Insurers.  If, at the time of receipt by the Company of a
notice from any source of a Proceeding as to which Indemnitee is a party or
participant, the Company will give notice of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies, and the
Company will provide Indemnitee with a copy of such notice and copies of all
subsequent correspondence between the Company and such insurers related
thereto.  The Company will thereafter take all necessary or desirable actions to
cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies.
 
Section 7.3  Insurance Not Required.  Notwithstanding Section 7.1, the Company
will have no obligation to obtain or maintain the insurance contemplated by
Section 7.1 if the Board of Directors determines in good faith that such
insurance is not reasonably available, if the premium costs for such insurance
are disproportionately high compared to the amount of coverage provided, or if
the coverage provided by such insurance is limited by exclusions so as to
provide an insufficient benefit.  The Company will promptly notify Indemnitee of
any such determination not to provide insurance coverage.  Notwithstanding the
foregoing, in the event of a Change in Control, the Company shall maintain in
force any and all insurance policies then maintained by the Company (or purchase
a “tail” policy therefor) in providing insurance - directors’ and officers’
liability, fiduciary, employment practices or otherwise - in respect of
Indemnitee, for a period of 6 years thereafter.
 
ARTICLE  8
 
DEFENSE OF PROCEEDINGS
 
Section 8.1  Company Assuming the Defense.  Subject to Section 8.2 below, in the
event the Company is obligated to pay in advance the Expenses of any Proceeding
pursuant to Article 4, the Company will be entitled, by written notice to
Indemnitee, to assume the defense of such Proceeding, with counsel approved by
Indemnitee, which approval will not be unreasonably withheld.  The Company will
identify the counsel it proposes to employ in connection with such defense as
part of the written notice sent to Indemnitee notifying Indemnitee of the
Company’s election to assume such defense, and Indemnitee will be required,
within 10 days following Indemnitee’s receipt of such notice, to inform the
Company of its approval of such counsel or, if it has objections, the reasons
therefor.  If such objections cannot be resolved by the parties, the Company
will identify alternative counsel, which counsel will also be subject to
approval by Indemnitee in accordance with the procedure described in the prior
sentence.  To the fullest extent permitted by law and subject to the other
provisions of this Agreement, Company’s assumption of the defense of an action,
suit, claim or proceeding in accordance with this Section 8.1 will constitute an
irrevocable acknowledgment by Company that all Liabilities and Expenses actually
and reasonably incurred by or for the account of Indemnitee in connection
therewith are indemnifiable by Company under Section 3.1.
 
Section 8.2  Right of Indemnitee to Employ Counsel.  Following approval of
counsel by Indemnitee pursuant to Section 8.1 and retention of such counsel by
the Company, the Company will not be liable to Indemnitee under this Agreement
for any fees and expenses of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding; provided, however, that if, under applicable
laws and rules of attorney professional conduct, there exists a potential, but
not actual, conflict of interest between the Company (or any other person or
persons included in a joint defense) and Indemnitee in the conduct of the
defense or representation by such counsel retained by the Company and
Indemnitee, the Company’s indemnification and expense advancement obligations to
Indemnitee under this Agreement shall include reasonable legal fees and
reasonable costs incurred by Indemnitee for separate counsel retained by
Indemnitee to monitor the litigation; provided, further, that if such counsel
retained by Indemnitee reasonably concludes that there is an actual conflict
between the Company (or any other person or persons included in a joint defense)
and Indemnitee in the conduct of such defense or representation by counsel
retained by the Company, Indemnitee’s counsel may assume Indemnitee’s defense in
such proceeding and the Company will be liable for the fees and expenses of such
counsel from and after the date he assumes the defense.  The existence of an
actual or potential conflict, and whether any such conflict may be waived, shall
be determined pursuant to the rules of attorney professional conduct and
applicable law.
 
Section 8.3  Company Not Entitled to Assume Defense.  Notwithstanding
Section 8.1, the Company will not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or any Proceeding as to which
Indemnitee has reasonably made the conclusion concerning an actual conflict to
interest described in Section 8.2.
 
ARTICLE  9
 
SETTLEMENT
 
Section 9.1  Company Bound by Provisions of this Agreement.  Notwithstanding
anything in this Agreement to the contrary, the Company will have no obligation
to indemnify Indemnitee under this Agreement for any amounts paid in settlement
of any Proceeding effected without the Company’s prior written consent, which
consent shall not be unreasonably withheld.
 
Section 9.2  When Indemnitee’s Prior Consent Required.  The Company will not,
without the prior written consent of Indemnitee, consent to the entry of any
judgment against Indemnitee or enter into any settlement or compromise which
(i) includes an admission of fault of Indemnitee, any non-monetary remedy
imposed on Indemnitee or a Liability for which Indemnitee is not wholly
indemnified hereunder, or (ii) with respect to any Proceeding with respect to
which Indemnitee may be or is made a party or a participant or may be or is
otherwise entitled to seek indemnification hereunder, does not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding, which release will be in form and substance
reasonably satisfactory to Indemnitee.  Neither the Company nor Indemnitee will
unreasonably withhold its consent to any proposed settlement; provided, however,
Indemnitee may withhold consent to any settlement that does not provide a full
and unconditional release of Indemnitee from all liability in respect of such
Proceeding.
 
ARTICLE  10
 
MISCELLANEOUS
 
Section 10.1  Nonexclusivity of Rights.  The rights of indemnification and
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may at any time be entitled to under
applicable law, the Articles or Bylaws, any other agreement, any vote of
shareholders or resolution of the Board of Directors or otherwise.  No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his or her Corporate Status
prior to such amendment, alteration or repeal.  To the extent that a change in
the VSCA, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under this Agreement, it is the intent of the parties hereto that Indemnitee
shall be entitled under this Agreement to the greater benefits so afforded by
such change.  No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every right and remedy shall be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise.
 
Section 10.2  Subrogation.  In the event of any payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and take
all actions necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights (it being understood that all of Indemnitee’s reasonable Expenses related
thereto will be borne by the Company).
 
Section 10.3  No Duplication Payments.  The Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
(or for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.  The Company’s obligation to indemnify
or advance Expenses hereunder to Indemnitee who is or was serving at the request
of the Company as a director, officer, employee or agent of any other Enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such Enterprise.
 
Section 10.4  Contribution.  To the fullest extent permitted by law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee or on his or her behalf, whether
for Liabilities and/or Expenses in connection with a Proceeding, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such action, suit or other proceeding in order to reflect the relative
benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving rise to such Proceeding; and/or the
relative fault of the Company (and its directors, officers, employees and agents
other than the Indemnitee) and Indemnitee in connection with such
event(s) and/or transaction(s).  To the fullest extent permitted by law, the
Company will fully indemnify and hold Indemnitee harmless from any claims of
contribution which may be brought by other officers, directors or employees of
the Company (other than Indemnitee) who may be jointly liable with Indemnitee
for any Liability or Expense arising from a Proceeding.
 
Section 10.5  Information.  If the Indemnitee is the subject of or is implicated
in any way during an investigation, whether formal or informal, to the fullest
extent permitted by law, the Company shall share with Indemnitee any information
it has furnished to any third parties concerning the investigation.
 
Section 10.6  Amendment.  This Agreement may not be modified, supplemented or
amended except by a written instrument executed by or on behalf of each of the
parties hereto.
 
Section 10.7  Waivers.  The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only by a writing signed by the party against which such waiver
is to be asserted.  Unless otherwise expressly provided herein, no delay on the
part of any party hereto in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
hereto of any right, power or privilege hereunder operate as a waiver of any
other right, power or privilege hereunder nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.
 
Section 10.8  Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters covered herein and
supersedes all prior oral or written understandings or agreements with respect
to the matters covered herein (including any indemnification agreements entered
into between the Company and Indemnitee before the date of this Agreement). 
This Section 10.8 shall not be construed to limit any other rights Indemnitee
may have preserved in Section 10.1.
 
Section 10.09  Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
 
Section 10.10  Duration of Agreement.  This Agreement will continue until and
terminate upon the latest of (a) the statute of limitations applicable to any
claim that could be asserted against Indemnitee with respect to which Indemnitee
may be entitled to indemnification and/or an advancement of Expenses under this
Agreement, (b) 10 years after the date that Indemnitee has ceased to serve as a
director or officer of the Company or as a director, officer, employee, partner,
member, manager, fiduciary or agent of any other Enterprise which Indemnitee
served at the request of the Company, or (c) if, at the later of the dates
referred to in (a) and (b) above, there is pending a Proceeding in respect of
which Indemnitee is granted rights of indemnification or the right to an
advancement of Expenses under this Agreement or a Proceeding commenced by
Indemnitee pursuant to Article 6 of this Agreement, one year after the final
termination of such Proceeding, including any and all appeals.
 
Section 10.11  Notices.  All notices, requests and other communications provided
for or permitted to be given under this Agreement must be in writing and be
given by personal delivery, by certified or registered United States mail
(postage prepaid, return receipt requested), by a nationally recognized
overnight delivery service for next day delivery, or by facsimile transmission,
to the addresses set forth on the signature page of this Agreement (or to such
other address as any party may give in a notice given in accordance with the
provisions hereof).  All notices, requests or other communications will be
effective and deemed given only as follows:  (i) if given by personal delivery,
upon such personal delivery, (ii) if sent by certified or registered mail, on
the fifth business day after being deposited in the United States mail, (iii) if
sent for next day delivery by overnight delivery service, on the date of
delivery as confirmed by written confirmation of delivery, (iv) if sent by
facsimile, upon the transmitter’s confirmation of receipt of such facsimile
transmission, except that if such confirmation is received after 5:00 p.m. (in
the recipient’s time zone) on a business day, or is received on a day that is
not a business day, then such notice, request or communication will not be
deemed effective or given until the next succeeding business day.  Notices,
requests and other communications sent in any other manner, including by
electronic mail, will not be effective.
 
Section 10.12  Assignment; Binding Effect; Third Party Beneficiaries.
 
(a)           No party may assign either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other party and any such assignment by a party without prior written approval of
the other parties will be deemed invalid and not binding on such other parties;
provided, however, that the Company may assign all (but not less than all) of
its rights, obligations and interests hereunder to any direct or indirect
successor to all or substantially all of the business or assets of the Company
by purchase, merger, consolidation or otherwise and will cause such successor to
be bound by and expressly assume the terms and provisions hereof.
 
(b)           All of the terms, agreements, covenants, representations,
warranties and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties and their respective successors,
permitted assigns, heirs, executors and personal and legal representatives.
 
(c)           There are no third party beneficiaries having rights under or with
respect to this Agreement except as specifically provided herein.
 
(d)           The Company shall require and cause any successor (whether direct
or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance reasonably satisfactory to
the Indemnitee, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place.
  
(e)           The indemnification provided under this Agreement shall continue
as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity pertaining to any indemnifiable event hereunder even though
Indemnitee may have ceased to serve in such capacity at the time of any
Proceeding.
 
(f)           The Company hereby acknowledges that Indemnitee has certain rights
to indemnification, advancement of expenses and/or insurance provided by TNH
Financials Fund, L.P. and/or certain of its affiliates (collectively, the “Fund
Indemnitors”).  The Company hereby agrees that (i) it is the indemnitor of first
resort (i.e., its obligations to Indemnitee are primary and any obligation of
the Fund Indemnitors to advance expenses or to provide indemnification for the
same expenses or liabilities incurred by Indemnitee are secondary), (ii) it
shall be required to advance the full amount of expenses incurred by Indemnitee
and shall be liable for the full amount of all Expenses, judgments, penalties,
fines and amounts paid in settlement to the fullest extent permitted by law and
as required by the terms of this Agreement and the Articles of Incorporation or
Bylaws of the Company (or any other agreement between the Company and
Indemnitee), without regard to any rights Indemnitee may have against the Fund
Indemnitors, and (iii) it irrevocably waives, relinquishes and releases the Fund
Indemnitors from any and all claims against the Fund Indemnitors for
contribution, subrogation or any other recovery of any kind in respect
thereof.  The Company further agrees that no advancement or payment by the Fund
Indemnitors on behalf of Indemnitee with respect to any claim for which
Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Fund Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of Indemnitee against the Company.  The Company and Indemnitee agree
that the Fund Indemnitors are express third party beneficiaries of the terms of
this Section 10.12(f).
 
Section 10.13  Governing Law; Venue.  This Agreement and the legal relations
among the parties hereto shall be governed by, and construed and enforced in
accordance with, the laws of the Commonwealth of Virginia, without regard to its
conflict of laws rules.  Notwithstanding any other provision herein, this
Agreement is subject to the applicable requirements and limitations set forth in
state and federal laws, rules, regulation or orders regarding indemnification
and prepayment of legal expenses, including Section 18(k) of the Federal Deposit
Insurance Act, Part 359 of the FDIC’s rules and regulations, the rules and
regulations promulgated by the Federal Reserve Board or any successor
regulations thereto.  Further, to the extent there is any conflict between state
and federal law, federal law shall supersede and control.  THE INDEMNITEE AND
THE COMPANY AGREE THAT THE SOLE AND EXCLUSIVE JURISDICTION FOR ANY LEGAL ACTION,
SUIT, OR PROCEEDINGS ARISING OUT OF THIS AGREEMENT OR CONCERNING ITS
INTERPRETATION, CONSTRUCTION, APPLICATION, OR ENFORCEMENT SHALL BE A STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION FOR THE CITY OF RICHMOND, VIRGINIA
(HEREINAFTER THE “PROPER COURTS”).  THE PARTIES HEREBY IRREVOCABLY AGREE TO
SUBMIT TO THE JURISDICTION OF ALL OF THE PROPER COURTS FOR THE PURPOSE OF ANY
LEGAL ACTION, SUIT, OR PROCEEDINGS ARISING OUT OF THIS AGREEMENT OR CONCERNING
ITS INTERPRETATION, CONSTRUCTION, APPLICATION, OR ENFORCEMENT.  TO THE FULLEST
EXTENT PERMITTED BY LAW, THE PARTIES FURTHER HEREBY AGREE TO WAIVE AND NOT TO
ASSERT AS A DEFENSE IN ANY ACTION, SUIT, OR PROCEEDING COVERED BY THIS SECTION
THAT (1) ANY OF THE PROPER COURTS CANNOT EXERCISE PERSONAL JURISDICTION OVER A
PARTY; (2) ANY PARTY IS IMMUNE FROM EXTRATERRITORIAL INJUNCTIVE RELIEF OR OTHER
INJUNCTIVE RELIEF; (3) ANY ACTION, SUIT OR PROCEEDING COVERED BY THIS SECTION
MAY NOT BE MAINTAINED IN ANY OF THE PROPER COURTS; (4) ANY ACTION, SUIT OR
PROCEEDING COVERED BY THIS SECTION BROUGHT IN ANY OF THE PROPER COURTS SHOULD BE
DISMISSED OR TRANSFERRED ON THE GROUNDS OF FORUM NON CONVENIENS; (5) ANY ACTION,
SUIT, OR PROCEEDING COVERED BY THIS SECTION SHOULD BE STAYED BY THE PENDENCY OF
ANY OTHER ACTION, SUIT, OR PROCEEDING IN ANY COURT OR TRIBUNAL OTHER THAN THE
PROPER COURTS; OR (6) THIS AGREEMENT MAY NOT BE ENFORCED IN OR BY ANY OF THE
PROPER COURTS.
 
Section 10.14  Headings.  The Article and Section headings in this Agreement are
for convenience of reference only, and shall not be deemed to alter or affect
the meaning or interpretation of any provisions hereof.
 
Section 10.15  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.  Executed
signature pages to this Agreement may be delivered by facsimile or email with
“PDF” attachment, and such facsimiles and attachments will be deemed as
sufficient as if actual signature pages had been delivered.
 
Section 10.16  Reference to Law; Use of Certain Terms.  Any reference to any law
will be deemed also to refer to such law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.”  The words “herein,” “hereof,” and “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular paragraph, subparagraph, section, subsection, or other
subdivision.  Whenever the context may require, any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns, pronouns and verbs shall include the plural and
vice versa.  Time is of the essence in the performance of this Agreement.
 
[Signature page(s) follow]



--------------------------------------------------------------------------------

 
2 Note to WM:  If two years is not acceptable, we could also delete this clause
(e) in its entirety.


NY: 855132-5
 
 
1

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.
 
 

 
HIGHLANDS BANKSHARES, INC.
 
         
By:
                   
Address:
           
Facsimile:
     
Attention:
Corporate Secretary
         
INDEMNITEE
         
Name:
         
Address:
                 
Facsimile:
 

 

[Signature Page to Director Indemnification Agreement]
 
2

--------------------------------------------------------------------------------

 
